DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes limitations directed towards a third support bar of a gaming-table support attached to the second support bar, the third support bar having an arcuate shape and in a pivotable connection with the second support bar; a gaming-table support locking apparatus attached to the third support bar and the first support bar, wherein the gaming-table support locking apparatus includes: a first locking bar; a second locking bar connected to the first locking bar, wherein the second locking bar is configured to be in one of two states of being: a first state that allows the third support bar to rotate with respect to the second support bar; and a second state that prevents the third support bar to rotate with respect to the second support bar; and a backboard panel disposed between two side support panels and including at least one hinged basketball rim.  These limitation’s when viewed with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art or record.

Claim 9 includes limitations directed towards a first hinge bar defining a tab notch, a second hinge bar defining a window, and a tab connector connected to the second hinge bar and configured to permit the second hinge bar in one of two states of being: a locked state that prevents rotation of the first hinge bar relative the second hinge bar, and an unlocked state that permits rotation of the first hinge bar relative the second hinge bar; and a backboard panel, disposed between the two side support panels and including at least one hinged basketball rim.  These limitations when viewed with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art of record.

Claims 13-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EZ_Fold_NPL (https://images.thdstatic.com/catalog/pdfImages/07/071a83af-4fa9-47c6-9b73-939c4b507b62.pdf).
      
Regarding claim 13, EZ_Fold_NPL teaches A gaming table apparatus comprising: two side support panels, wherein each of the two side support panels include: a first support bar; a second support bar; a locking mechanism attached to at least one of the support bars, the locking mechanism including: a first locking bar having a portion rotatably fixed to the first support bar; and a second locking bar having a portion rotatably fixed to the second support bar and an opposite portion disposed inside the first locking bar and engaged with connected to the first locking bar, wherein the second locking bar is configured to be move slidably inside the first locking bar in one of between two states of being: a first state that allows the second support bar to rotate with respect to the first support bar; and a second state that prevents the second support bar to rotate with respect to the first support bar; a backboard panel disposed between the two side support panels; a cross bar disposed between the two side support panels; and a return net disposed between the two side support panels, the return net including a first portion connected to the backboard panel and a second portion connected to the cross bar.   See EZ_Fold_NPL the front page which shows all the features of claim 13.
      
Regarding claim 14, EZ_Fold_NPL teaches wherein the backboard panel includes at least one rim.   See EZ_Fold_NPL the front page which shows two rims.
      
Regarding claim 15, EZ_Fold_NPL teaches wherein the backboard panel includes a scoreboard.   See EZ_Fold_NPL which shows the scoreboard on the back panel.
      
Regarding claim 16, EZ_Fold_NPL teaches wherein the return net has a downward slope that extends toward the floor as it extends away from the backboard panel.   See EZ_Fold_NPL which shows the downward slope of the return net on the bottom of the unit.
      
Regarding claim 17, EZ_Fold_NPL teaches wherein each side support panel includes a side boundary net.   See EZ_Fold_NPL which shows two nets on either side of the unit to keep the balls in the play area.
      
Regarding claim 18, EZ_Fold_NPL teaches wherein the first locking bar and the second locking bar are composed of a rigid material.   See EZ_Fold_NPL which shows the locking bars which are made of a rigid material.  The rigidity is necessarily required to support the frame as shown in the NPL reference.
      
Regarding claim 20, EZ_Fold_NPL teaches wherein when the second locking bar is in the second state, the first locking bar and the second locking bar align to form a straight line.   See EZ_Fold_NPL where the front page shows these bars aligned in a straight line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

      
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EZ_Fold_NPL (https://images.thdstatic.com/catalog/pdfImages/07/071a83af-4fa9-47c6-9b73-939c4b507b62.pdf) in view of Case Law ((In re Leshin)).
      
Regarding claim 19, Case Law teaches wherein the rigid material is one of a rigid plastic and metal. Reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such the use of a rigid material like plastic or metal is the selection of a known material and obvious.  Further, the takes official notice that the bars of EZ_Fold_NPL may be considered to be made of metal or plastic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711